                                                                                  FILED
                                                                         2018 Nov-20 AM 09:19
                                                                         U.S. DISTRICT COURT
                                                                             N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           WESTERN DIVISION
 DEWAYNE CARTER,                      )
                                      )
         Plaintiff,
                                      )
   vs.                                )
                                      )           7:17-cv-01356-LSC
 PIGGLY WIGGLY—PHENIX
                                      )
 CITY, ALABAMA, L.L.C.,
                                      )
         Defendant.                   )
                                      )

                      MEMORANDUM OF OPINION AND ORDER

     Before the Court is Defendant Piggly Wiggly – Phenix City, Alabama,

L.L.C.’s (“Defendant”) Motion to Dismiss For Failure to Comply with the

Court’s Discovery Order and Failure to Prosecute (Doc. 20). For the reasons

stated below, Defendant’s motion is GRANTED.

     Plaintiff Dewayne Carter (“Carter”) filed this case on August 11, 2017,

alleging that he was subjected to race discrimination and retaliation by his

employer Piggly Wiggly in violation of 42 U.S.C. §§ 1981 and 2000e, et seq.

On June 27, 2018, Defendant filed a motion to compel Carter to respond to

Defendant’s First Set of Interrogatories and Requests for Production (Doc.

11.) On July 19, 2018, this Court ordered Carter to show cause as to why

the Court should not dismiss this action for Carter’s failure to take part in

discovery. (Doc. 12.) Carter’s attorney responded on July 27, 2018 that he
                                Page 1 of 4
had been unable to locate his client and requested that the Court give him

additional time to do so. (Doc. 13.) On July 30, 2018, the Court entered an

order granting Carter’s attorney an additional fourteen days to locate his

client and participate in discovery. (Doc. 14.) The Court warned Carter’s

attorney that if he did not do so the Court would dismiss this action for failure

to participate in discovery. (See id.)

      On August 11, 2018, Carter’s attorney notified the Court that he had

located his client and that he was incarcerated in the Metro Davidson County

Detention Center in Nashville, Tennessee (Doc. 15.). Carter’s attorney

stated that he was seeking visitation to comply with the Court’s discovery

order. (See id.) On August 22, 2018, the Court ordered Carter to completely

respond to all pending discovery requests with fifteen days from the date of

the Order. (Doc. 16.) The Court again stated that failure to comply with the

Court’s order would result in the dismissal of this action for failure to

participate in discovery. (See id.) On September 19, 2018, Defendant’s

counsel notified the Court that although Carter had responded to some of

the discovery requests that he had not fully responded to Defendant’s

interrogatories and failed to produce responsive documents to Defendant’s

requests for production. (Doc. 18.) On September 27, 2018, the Court

entered an order stating that Carter had ten days to show cause as to why

                                  Page 2 of 4
the Court should not dismiss this action for failure to take part in discovery.

(Doc. 19.) More than ten days have elapsed since the date of that order, and

Carter has failed to respond to the Court’s order or supplement his discovery

responses.

      Federal Rule of Civil Procedure 37(b)(2)(A) authorizes the Court to

sanction a party who fails to obey its discovery orders. Fed. R. Civ. P.

37(2)(A). This includes the ability to dismiss “the action or proceeding in

whole or in part.” Fed. R. Civ. P. 37(2)(A)(v). Moreover, pursuant to Federal

Rule of Civil Procedure 41(b), “[i]f the plaintiff fails to prosecute or to comply

with these rules or a court order, a defendant may move to dismiss the action

or any claim against it.” Fed. R. Civ. P. 41(b). This Court’s inherent power to

manage its docket also provides authority for dismissal of this case with

prejudice. Link v. Wabash R. Co., 370 U.S. 626, 629–30 (1962) (“The

authority of a federal trial court to dismiss a plaintiff’s action with prejudice

because of his failure to prosecute cannot seriously be doubted. The power

to invoke this sanction is necessary to prevent undue delays in the

disposition of pending cases and to avoid congestion in the calendars of the

District Courts.”).

      Here, the Court concludes that dismissal of this case is proper under

both standards. Carter has failed to comply with the Court’s order to show

                                  Page 3 of 4
cause as to why this case should not be dismissed for failure to fully respond

to Defendant’s discovery request. He was repeatedly warned that his failure

to participate in discovery could lead to dismissal of this case. Moreover,

Carter has yet to fully respond to Defendant’s interrogatories and requests

for production despite the discovery deadline having expired on October 11,

2018. Carter’s failure to keep in touch with his attorney, fully respond to

pending discovery requests after ordered to do so, and comply with the

Court’s orders evidences a clear pattern of delay and lack of interest in

pursuing his claims. Therefore, Defendant’s motion (doc. 20) is GRANTED,

and this case is DISMISSED WITH PREJUDICE. Costs taxed to Carter.

      DONE and ORDERED on November 20, 2018.



                                          _____________________________
                                                  L. Scott Coogler
                                             United States District Judge
                                                                            194800




                                 Page 4 of 4
